 
 
I 
108th CONGRESS 2d Session 
H. R. 4967 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Larson of Connecticut introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend titles XVIII and XIX of the Social Security Act to require automatic fire sprinkler systems in all nursing facilities participating in the Medicare or Medicaid Programs. 
 
 
1.Short title; findings 
(a)Short titleThis Act may be cited as the Nursing Home Fire Safety Act of 2004. 
(b)FindingsCongress finds the following: 
(1)On February 26, 2003, a fire at a Hartford, Connecticut, nursing facility without an automatic fire sprinkler system claimed the lives of 16 patients. 
(2)On September 27, 2003, a fire at a Nashville, Tennessee, nursing facility without an automatic fire sprinkler system claimed the lives of 15 patients. 
(3)The National Fire Protection Association finds no record of a multiple death fire in a nursing facility equipped with an automatic fire sprinkler system. 
(4)An estimated 1.5 million of the nation’s elderly population reside in nursing facilities. 
(5)The Centers for Medicare and Medicaid Services estimates that of the approximate 17,000 nursing facilities nationwide, about 25 percent do not have an automatic fire sprinkler system. 
(6)Many State governments lack requirements for their nursing facilities that were not originally equipped with automatic fire sprinkler systems to be retrofitted with such systems. 
(7)Automatic fire sprinkler systems greatly improve the chances of survival for older adults in the event of a fire. 
2.Requiring automatic fire sprinkler systems in medicare and medicaid funded nursing facilities 
(a)Requirement for medicare skilled nursing facilities 
(1)In generalSection 1819(d)(2) of the Social Security Act (42 U.S.C. 1395i–3(d)(2)) is amended— 
(A)in subparagraph (B), by inserting , subject to subparagraph (C) after except that; and 
(B)by adding at the end the following new subparagraph: 
 
(C)Automatic fire sprinkler system 
(i)In generalA skilled nursing facility shall be equipped with an operational automatic fire sprinkler system that meets the requirements for such a system under the National Fire Protection Association’s Standard for the Installation of Sprinkler Systems (1999 edition), or, at the option of a facility, such later edition of standard as the Secretary may recognize. 
(ii)Period for compliance and disclosure of compliance for current facilitiesIn the case of a skilled nursing facility that is providing extended care services for which payment is made under this title as of the date of the enactment of this subparagraph and that was not in compliance with the requirement of clause (i) as of such date— 
(I)the requirement of clause (i) shall not apply until such date, not earlier than 3 years and not later than 5 years after the date of the enactment of this subparagraph, as the Secretary shall specify; and 
(II)the facility shall provide for public disclosure, in a form and manner specified by the Secretary, of whether the facility is in compliance with the standard described in clause (i). 
(iii)Treatment of earlier state deadlineNothing in clause (ii)(I) shall be construed to prevent a State from establishing a deadline for the installation of automatic fire sprinkler systems for skilled nursing facilities that is earlier than the deadline specified by the Secretary under such clause.. 
(2)Reimbursement of additional costsSection 1888(e) of such Act (42 U.S.C. 1395yy(e)) is amended— 
(A)in paragraph (1) by striking and (12) and inserting (12), and (13); and 
(B)by adding at the end the following new paragraph: 
 
(13)Additional amount to amortize for costs of installing automatic fire sprinkler system 
(A)In generalIn the case of a skilled nursing facility that, as of a date that is on or after September 11, 2003, is participating in the program under this title, is not participating in the program under title XIX, and does not have installed an automatic fire sprinkler system that met the requirements described in section 1819(d)(2)(C), and which subsequently incurs expenses in order to meet such requirements, in addition to any other payments made to the facility under this subsection, there shall be paid, in an amortized manner over a five year period, an amount equal to the reasonable amount incurred by the facility in meeting such requirements, less the amount of any payment made before October 1, 2004, under this title or title XIX that is directly attributable (such as through depreciation) to such expenses. Such payments shall be made by the Secretary in such form and manner as the Secretary shall specify and based upon the presentation of such information as the Secretary requires. 
(B)No effect on other paymentsThe additional payment under subparagraph (A) shall not affect the amount of any other payment made under this subsection and the incurred expenses described in subparagraph (A) shall not be taken into account in making any other payments to a facility under this title.. 
(b)Requirement for medicaid nursing facilities 
(1)In generalSection 1919(d)(2) of the Social Security Act (42 U.S.C. 1396r(d)(2)) is amended— 
(A)in subparagraph (B), by inserting , subject to subparagraph (C) after except that; and 
(B)by adding at the end the following new subparagraph: 
 
(C)Automatic fire sprinkler system 
(i)In generalA nursing facility shall be equipped with an operational automatic fire sprinkler system that meets the requirements for such a system under the National Fire Protection Association’s Standard for the Installation of Sprinkler Systems (1999 edition), or, at the option of a facility, such later edition of standard as the Secretary may recognize. 
(ii)Period for compliance and disclosure of compliance for current facilitiesIn the case of a nursing facility that is providing nursing facility services for which payment is made under this title as of the date of the enactment of this subparagraph and that was not in compliance with the requirement of clause (i) as of such date— 
(I)the requirement of clause (i) shall not apply until such date, not earlier than 3 years and not later than 5 years after the date of the enactment of this subparagraph, as the Secretary shall specify; and 
(II)the facility shall provide for public disclosure, in a form and manner specified by the Secretary, of whether the facility is in compliance with the standard described in clause (i). 
(iii)Treatment of earlier state deadlineNothing in clause (ii)(I) shall be construed to prevent a State from establishing a deadline for the installation of automatic fire sprinkler systems for nursing facilities that is earlier than the deadline specified by the Secretary under such clause.. 
(2)Reimbursement of additional costsSection 1902(a)(13)(A) of such Act (42 U.S.C. 1396a(a)(13)(A)) is amended— 
(A)by striking and at the end of clause (iii); 
(B)by striking ; and at the end of clause (iv) and inserting , and; and 
(C)by adding at the end the following new clause: 
 
(v)in the case of nursing facility services furnished by a nursing facility that, as of a date that is on or after September 11, 2003, is participating in the program under this title but does not have installed an automatic fire sprinkler system that met the requirements described in section 1919(d)(2)(C), and that subsequently incurs expenses in order to meet such requirements, such rates shall provide for the payment, in an amortized manner over a five year period and in addition to the payment amounts otherwise provided, of an amount equal to the reasonable amount incurred by the facility in meeting such requirements, less the payment amounts under this title or title XVIII made before October 1, 2004, that are directly attributable (such as through depreciation) to such expenses, and the payment rates otherwise provided shall not take into account such costs incurred in meeting such requirements; and. 
(3)Full federal payment 
(A)In generalThe third sentence of section 1905 of such Act (42 U.S.C. 1396d) is amended by inserting before the period at the end the following: and with respect to amounts expended as medical assistance in providing the payment amounts required under section 1902(a)(13)(A)(v). 
(B)Conforming amendment to apply to territoriesSection 1108 of such Act (42 U.S.C. 1308) is amended— 
(i)in subsection (f), by striking subsection (g) and inserting subsections (g) and (h); and 
(ii)by adding at the end the following new subsection: 
 
(h)Exception for payment for automatic fire sprinkler systemsThe limitations on payments under subsection (f) shall not apply to payments that are attributable to payments for medical assistance for expenditures made under section 1902(a)(13)(A)(v).. 
(c)Reduction in tax basisSection 1016(a) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (27), by striking the period at the end of paragraph (28) and inserting , and, and by adding at the end the following new paragraph: 
 
(29)in the case of property with respect to which any payment is made under section 1888(e)(13) or 1902(a)(13)(A)(v) of the Social Security Act, by reducing the basis of such property by the amount of such payment.. 
(d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, except that the amendments made by subsections (a)(2) and (b)(2) shall apply to payments to facilities for periods beginning on or after October 1, 2004, regardless of whether the payments are for expenses incurred before, on, or after such date. 
 
